Judgment of the common pleas and circuit courts reversed, and judgment for plaintiff in error. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error in affirming and in not reversing the judgment of the court of common pleas of Franklin county in the case of Andrew Decker v. The Columbus Gas & Fuel Company. And this court finding that, by the evidence introduced by the plaintiff below, the said plaintiff was himself guilty of negligence contributing directly to his injury, the plaintiff below, having full and entire knowledge of the dangers of the situation as was shown by his own evidence. And proceed*476ing to render the judgment which said circuit court should have rendered, it is considered and adjudged that the judgment of the court of common pleas in said cause be, and the same hereby is, reversed and final judgment is here entered in favor of the plaintiff in error against the defendant in error, dismissing the petition of the defendant in error, at his costs.
Spear, C. J., Davis, Shauck and Price, JJ., concur.